42 N.Y.2d 980 (1977)
In the Matter of Ferdinand L. Vari, Appellant,
v.
Albert T. Hayduk et al., Constituting the Board of Elections of Westchester County, and Lewis H. Waugh et al., Respondents.
Court of Appeals of the State of New York.
Argued August 30, 1977.
Decided August 31, 1977.
William P. Sirignano, Herbert N. Posner and Jack A. Addesso for appellant.
Anthony H. Atlas for Lewis H. Waugh and others, respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, without costs, and the judgment of Supreme Court, Westchester County, reinstated (see Matter of Rutter v Coveney, 38 N.Y.2d 993).